Filed Pursuant to Rule 424(b)(3) Under the Securities Exchange Act of 1934 PETROSEARCH ENERGY CORPORATION 12,270,719 SHARES OF COMMON STOCK This prospectus relates to the offering for resale of up to 4,599,290 shares of our common stock, $0.001 par value currently held by certain selling stockholders, 7,000,000 shares of our common stock, $0.001 par value issuable upon the partial conversion of a Secured Convertible Promissory Note and 671,429 shares of common stock underlying warrants currently held by certain selling stockholders. For a list of the selling stockholders, please see "Selling Stockholders."We are not selling any shares of our Common Stock in this offering and therefore will not receive any proceeds from the sale thereof. We may, however, receive proceeds upon the exercise of the warrants held by certain selling stockholders for whom we are registering the underlying shares in the event that such warrants are exercised and paid for.We will bear all expenses, other than selling commissions and fees of the selling stockholders, in connection with the registration and sale of the shares being offered by this prospectus. These shares may be sold by the selling stockholders from time to time in the over-the-counter market or other national securities exchange or automated interdealer quotation system on which our Common Stock is then listed or quoted, through negotiated transactions or otherwise at market prices prevailing at the time of sale or at negotiated prices. Our Common Stock currently trades on the OTC Bulletin Board and is quoted on OTC Bulletin Board Quotation Systems under the symbol "PTSG.OB."On April 3, 2007 the last reported sales price of our Common Stock was $1.43 per share. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISKS.PLEASE REFER TO THE "RISK FACTORS" BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES, OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE DATE OF THIS PROSPECTUS IS AUGUST 1, 2007. PETROSEARCH ENERGY CORPORATION 675 BERING DRIVE, SUITE 200 HOUSTON, TEXAS77057 (713) 961-9337 TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 2 CAUTIONARY STATEMENT CONCERNING FORWARD LOOKING STATEMENTS 6 THE BUSINESS 7 DESCRIPTION OF PROPERTIES 9 LEGAL PROCEEDINGS 13 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 13 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 22 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 23 USE OF PROCEEDS 23 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 23 EXECUTIVE COMPENSATION 25 SECURITY OWNERSHIP OF CERTAIN BENEFICAL OWNERS AND MANAGEMENT 28 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 30 SELLING STOCKHOLDERS 30 PLAN OF DISTRIBUTION 35 DESCRIPTION OF SECURITIES 37 LEGAL MATTERS 42 EXPERTS 42 RESERVE ENGINEERS 42 COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 42 WHERE YOU CAN FIND MORE INFORMATION 42 FINANCIAL STATEMENTS F-1 PROSPECTUS SUMMARY The following summary highlights material information contained in this prospectus. This summary does not contain all of the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the risk factors section, the financial statements and the notes to the financial statements. You should also review the other available information referred to in the section entitled “Where you can find more information”in this prospectus and any amendment or supplement hereto.Unless otherwise indicated, the terms the “Company,” “we,” “us,” and “our” refer and relate to Petrosearch Energy Corporation and its consolidated subsidiaries. The Company Petrosearch Energy Corporation (the “Company”), a Nevada corporation formed in November 2004, is an independent crude oil and natural gas exploration and production company.We are the successor of Petrosearch Corporation, a Texas corporation formed in August 2003.(All references to capitalization and business operations herein apply to our current capitalization and operating history, including our predecessor, Petrosearch Texas.)We are a resource based energy company with operations focused in three core areas of the lower 48 states of the United States with existing production in North Dakota, Texas and Oklahoma.A majority of our effort over the next 12 months will focus on growth through the drill bit in our three Core Areas: § The Barnett Shale project through our participation in DDJET Limited LLP; § The Texas Panhandle water flood that we operate; and § Development of the Garwood field in the Wilcox trend of South Texas that we operate. Our goal is to develop additional production and reserves from our existing resource base.We are the successor to the business of Petrosearch Corporation, a Texas corporation that was formed in August 2003.In November 2004, shareholders of Petrosearch Corporation approved a 6.5-to-1 reverse stock split which took effect immediately prior to its merger with the Company on December 30, 2004. The effect of the merger, among other things, was to re-domicile to Nevada. Upon the completion of the merger, shareholders of Petrosearch Corporation were issued shares of our common and preferred stock representing 100% of the then issued and outstanding common and preferred shares. Our common shares have been publicly traded on the OTC Bulletin Board under the symbol “PTSG” since November, 2005.Our principal offices are located at 675 Bering Drive, Houston, Texas 77057, and our telephone number is 713-961-9337.Our website is www.petrosearch.com. The Offering Outstanding Common Stock 38,857,485 shares (as of April 3, 2007) Common Stock Offered Up to 4,599,290 shares of common stock held by certain selling stockholders, 7,000,000 shares of our common stock, $0.001 par value issuable upon the conversion of an 8% Senior Secured Convertible Promissory Note and 575,000 shares of common stock issuable upon the exercise of warrants, which have an exercise price of $.92 per share and 96,429 shares of common stock issuable upon the exercise of warrants which have an exercise price of $2.00 per share. Offering Price Determined at the time of sale by the selling stockholders. Proceeds We will not receive any proceeds from the sale of the common stock offered by the selling stockholders that may be sold pursuant to this prospectus. We will, however, receive proceeds of approximately $721,858 upon the exercise of and payment for the warrants held by certain selling stockholders for which we have registered the underlying shares, if all such warrants are exercised. Proceeds, if any, received from the exercise of warrants will be used for general corporate purposes. Page 1 RISK FACTORS An investment in our Common Stock involves a high degree of risk.You should carefully consider the risks described below before deciding to purchase shares of our Common Stock.If any of the events, contingencies, circumstances or conditions described in the risks below actually occurs, our business, financial condition or results of operations could be seriously harmed.The trading price of our Common Stock could, in turn, decline and you could lose all or part of your investment. Risks Related to the Company Our limited history makes an evaluation of us and our future extremely difficult, and profits are not assured. We have a limited operating history, having begun commercial drilling operations in August 2003.There can be no assurance that we will be profitable in the future or that the shareholders’ investments in us will be returned to them in full, or at all, over time.In view of our limited history in the oil and gas exploration business, an investor must consider our business and prospects in light of the risks, expenses and difficulties frequently encountered by companies in their early stage of development.There can be no assurance that we will be successful in undertaking any or all of the activities required for successful commercial drilling operations.Our failure to undertake successfully such activities could materially and adversely affect our business, prospects, financial condition and results of operations.In addition, there can be no assurance that our exploration and production activities will produce oil and gas in commercially viable quantities, if any at all.There can be no assurance that sales of our oil and gas production will ever generate significant revenues, that we will ever generate additional positive cash flow from our operations or that we will be able to achieve or sustain profitability in any future period. We have experienced recent substantial net losses and may incur additional operating losses in the future. During the twelve month period ended December 31, 2006 we incurred a net loss of $2,321,925, and for the quarter ended March 31, 2007, we incurred a net loss of $1,602,405.In the event we are unable to increase our gross margins, reduce our costs and/or generate sufficient additional revenues to offset our increased costs, we may continue to sustain losses and our business plan and financial condition will be materially and adversely affected. If we default under the February 2007Senior Secured Convertible Promissory Note the principal and accrued interest would become due and payable which could subject our assets which are pledged as collateral to foreclosure and would substantially harm our cash position and business prospects. In February 2007, we borrowed $10,000,000 under an 8% Senior Secured Convertible Promissory Note. The Promissory Note contains events of default which, if triggered, would require us to pay the principal and accrued interest under the Promissory Note immediately (after the expiration of applicable cure periods). If an event of default occurs under the Promissory Note and the holder declares all outstanding principal and interest immediately due and payable, we may not be able to pay the Promissory Note and our collateral would be subject to foreclosure by the lender. If we are able to pay the note, our cash position and business prospects would be substantially harmed. The trading price of our common stock entails additional regulatory requirements, which may negatively affect such trading price. The trading price of our common stock is below $5.00 per share.As a result of this price level, trading in our common stock would be subject to the requirements of certain rules promulgated under the Securities Exchange Act of 1934, as amended.These rules require additional disclosure by broker-dealers in connection with any trades generally involving any non-NASDAQ equity security that has a market price of less than $5.00 per share, subject to certain exceptions.Such rules require the delivery, before any penny stock transaction, of a disclosure schedule explaining the penny stock market and the risks associated therewith, and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors (generally institutions).For these types of transactions, the broker-dealer must determine the suitability of the penny stock for the purchaser and receive the purchaser's written consent to the transaction before sale.The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our common stock.As a consequence, the market liquidity of our common stock could be severely affected or limited by these regulatory requirements. Page 2 We are dependent on key personnel. We depend to a large extent on the services of certain key management personnel, including our executive officers and other key consultants, the loss of any of which could have a material adverse effect on our operations. Specifically, we rely on Mr. Richard Dole, Chairman, President and CEO, to maintain the strategic direction of the Company.We also rely on Mr. Wayne Beninger, Chief Operating Officer, to oversee the technical evaluation of projects as well as operations of the Company.Although Messrs. Dole and Beninger currently serve under employment agreements, there is no assurance that they will continue to be employed by us.We do not maintain, nor do we plan to maintain, key-man life insurance with respect to any of our officers or directors. We are subject to potential liability from operations. We are subject to potential liability from our operations, such as injuries to employees or third parties, which are inherent in the management of oil and gas programs.While we intend to obtain and maintain appropriate insurance coverage for these risks, there can be no assurance that our operations will not expose us to liabilities exceeding such insurance coverage or to liabilities not covered by insurance. We may experience potential fluctuations in results of operations. Our future revenues may be affected by a variety of factors, many of which are outside our control, including (a) the success of project results; (b) swings in availability of drilling services needed to implement projects and the pricing of such services; (c) a volatile oil and gas pricing market which may make certain projects that we undertake uneconomic; (d) the ability to attract new independent professionals with prospects in a timely and effective manner; and (e) the amount and timing of operating costs and capital expenditures relating to conducting our business operations and infrastructure.As a result of our limited operating history and the emerging nature of our business plan, it is difficult to forecastrevenues or earnings accurately, which may fluctuate significantly from quarter to quarter. We participate in oil and gas leases with third parties. We may own less than 100% of the working interest in certain leases acquired by us, and other parties will own the remaining portion of the working interest.Financial risks are inherent in any operation where the cost of drilling, equipping, completing and operating wells is shared by more than one person.We could be held liable for the joint activity obligations of the other working interest owners such as nonpayment of costs and liabilities arising from the actions of the working interest owners.In the event other working interest owners do not pay their share of such costs, we would likely have to pay those costs.In such situations, if we were unable to pay those costs, we could become insolvent. We may issue additional shares of common stock in the future, which could cause dilution to all shareholders. We may seek to raise additional equity capital in the future.Any issuance of additional shares of our common stock will dilute the percentage ownership interest of all shareholders and may dilute the book value per share of our common stock. Expansion of our exploration program will require capital from outside sources. We do not currently have the financial resources to explore and drill all of our currently identified prospects.Absent raising additional capital or entering into joint venture agreements, we will not be able to increase our exploration and drilling operations at the projected rate.This could limit the size of our business. There is no assurance that capital will be available in the future to us or that capital will be available under terms acceptable to us.We will need to raise additional money, either through the sale of equity securities (which could dilute the existing stockholders' interest), through the entering of joint venture agreements (which, while limiting our risk, could reduce our ownership interest in particular assets), or from borrowings from third parties (which could result in additional assets being pledged as collateral and which would increase our debt service requirements). Page 3 We depend on industry vendors and may not be able to obtain adequate services. We are and will continue to be largely dependent on industry vendors for the success of our oil and gas exploration projects.These contracted services include, but are not limited to, accounting, drilling, completion, workovers (remedial down hole work on a well) and reentries (entering an existing well and changing the direction and/or depth of a well), geological evaluations, engineering, leasehold acquisitoin (landmen), operations, legal, investor relations/public relations, and prospect generation.We could be harmed if we fail to attract quality industry vendors to participate in the drilling of prospects which weidentify or if our industry vendors do not perform satisfactorily.We often have, and will continue to have, little control over factors that would influence the performance of our vendors. We rely on third parties for production services and processing facilities. The marketability of our production depends upon the proximity of our reserves to, and the capacity of, facilities and third party services, including oil and natural gas gathering systems, pipelines, trucking or terminal facilities, and processing facilities.The unavailability or lack of capacity of such services and facilities could result in the shut-in of producing wells or the delay or discontinuance of development plans for properties.A shut-in or delay or discontinuance could materially adversely affect our financial condition.In addition, federal and state regulation of oil and natural gas production and transportation affect our ability to produce and market oil and natural gas on a profitable basis. We may not operate all projects. We may not operate all properties in which we have an interest; as a result, we may have limited ability to exercise influence over, and control the risks associated with, operations of these properties.The failure of a well operator to adequately perform operations, an operator's breach of the applicable agreements or an operator's failure to act in ways that are in our best interest could reduce our production and revenues.The success and timing of our development activities on properties operated by others therefore depend upon a number of factors outside of our control, including the operator's timing and amount of capital expenditures;expertise and financial resources; inclusion of other participants in drilling wells; and use of technology. There is limited liquidity in our shares. There is a limited market for our shares of common stock and an investor may not be able to liquidate his or her investment regardless of the necessity of doing so.The prices of our shares are highly volatile. This could have an adverse effect on developing and sustaining the market for our securities.If the market price of our common stock declines significantly, you may be unable to resell your common stock at or above the public offering price.We cannot assure you that the market price of our common stock will not fluctuate or decline significantly, including a decline below the public offering price, in the future.In addition, the stock markets in general can experience considerable price and volume fluctuations. General Risks of the Oil and Gas Business We are subject to drilling and operational hazards. The oil and gas business involves a variety of operating risks, including blowouts, cratering and explosions, mechanical and equipment problems, uncontrolled flows of oil and gas or well fluids, fires, marine hazards with respect to offshore operations, formations with abnormal pressures, pollution and other environmental risks, and natural disasters.Any of these events could result in loss of human life, significant damage to property, environmental pollution, impairment of our operations and substantial losses.Locating pipelines near populated areas, including residential areas, commercial business centers and industrial sites, could increase these risks.In accordance with customary industry practice, we will maintain insurance against some, but not all, of these risks and losses.The occurrence of any of these events not fully covered by insurance could have a material adverse effect on our financial position and results of operations. Page 4 We have competition from other companies. A large number of companies and individuals engage in drilling for gas and oil, and there is competition for the most desirable prospects.We will encounter intense competition from other companies and other entities in the sale of our gas and oil production.We could be competing with numerous gas and oil companies which may have financial resources significantly greater than ours.Further, the quantities of gas and oil to be delivered by us may be affected by factors beyond our control, such as the inability of the wells to deliver at the necessary quality and pressure, premature exhaustion of reserves, changes in governmental regulations affecting allowable production and priority allocations and price limitations imposed by federal and state regulatory agencies. The unavailability or high cost of drilling rigs, equipment, supplies, personnel and oilfield services could materially adversely impact us. Drilling activity in the area of our proposed initial activities is extremely high. Increased drilling activity in these areas could decrease the availability of rigs and our access to oilfield services.Either shortages or increases in the cost of drilling rigs, equipment, supplies or personnel could delay or adversely affect our operations.There can be no assurance that we will be able to obtain the necessary equipment or services may not be available to us at economical prices. Oil and gas prices are volatile. Declines in oil and gas prices may materially adversely affect our financial condition, liquidity, ability to obtain financing and operating results.Lower oil and gas prices also may reduce the amount of oil and gas that we can produce economically.High oil and gas prices could preclude acceptance of our business model.Depressed prices in the future would have a negative effect on our future financial results.Historically, oil and gas prices and markets have been volatile, with prices fluctuating widely, and they are likely to continue to be volatile.Prices for oil and gas are subject to wide fluctuations in response to relatively minor changes in supply of and demand, market uncertainty and a variety of additional factors that are beyond our control.These factors include, the domestic and foreign supply of oil, the level of consumer product demand, weather conditions, political conditions in oil producing regions, including the Middle East, the ability of the members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls, the price of foreign imports, actions of governmental authorities, domestic and foreign governmental regulations, the price, availability and acceptance of alternative fuels; and overall economic conditions.These factors and the volatile nature of the energy markets make it impossible to predict with any certainty future oil and gas prices.Our inability to respond appropriately to changes in these factors could negatively affect their profitability. We may have writedowns of our assets due to price volatility. SEC accounting rules require us to review the carrying value of our oil and gas properties on a quarterly basis for possible write-down or impairment.Under these rules, capitalized costs of proved reserves may not exceed a ceiling calculated at the present value of estimated future net revenues from those proved reserves.Capital costs in excess of the ceiling must be permanently written down.A decline in oil and natural gas prices or a change in reserve estimates could cause a write down which would negatively affect our net income. Estimates of oil and gas reserves are uncertain and may vary substantially from actual production. There are numerous uncertainties inherent in estimating quantities of proved reserves and in projecting future rates of production and timing of expenditures, including many factors beyond our control.Our oil andgas reserves set forth in this Form 10-KSB represent the estimated quantities of oil and gas based on reports prepared by third party reserve engineers.There is a reasonable certainty of recovering the proved reserves as disclosed in those reports.Information relating to our proved oil and gas reserves is based upon engineering data which demonstrates, with reasonable certainty, to be recoverable in future years from known reservoirs under existing economic and operating conditions. Reserve engineering is a subjective process of estimating underground accumulations of oil and natural gas that cannot be measured in an exact manner. The accuracy of any reserve estimate is a function of the quality of available geological, geophysical, engineering and economic data, the precision of the engineering and judgment. As a result, estimates of different engineers often vary. The estimates of reserves, future cash flows and present value are based on various assumptions, including those prescribed by the SEC relating to oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds, and are inherently imprecise. Page 5 We are subject to governmental regulations. Gas and oil operations in the United States are subject to extensive government regulation and to interruption or termination by governmental authorities on account of ecological and other considerations. The Environmental Protection Agency of the United States and the various state departments of environmental affairs closely regulate gas and oil production effects on air, water and surface resources.Furthermore, proposals concerning regulation and taxation of the gas and oil industry are constantly before Congress.It is impossible to predict future proposals that might be enacted into law and the effect they might have on us.Thus, restrictions on gas and oil activities, such as production restrictions, price controls, tax increases and pollution and environmental controls may have a material adverse effect on us. The oil and gas industry is subject to hazards related to pollution and environmental issues. Hazards in the drilling and/or the operation of gas and oil properties, such as accidental leakage or spillage, are sometimes encountered.Such hazards may cause substantial liabilities to third parties or governmental entities, the payment of which could reduce distributions or result in the loss of our leases.Although it is anticipated that insurance will be obtained by third-party operators for our benefit, we may be subject to liability for pollution and other damages due to environmental events which cannot be insured against due to prohibitive premium costs, or for other reasons.Environmental regulatory matters also could increase substantially the cost of doing business, may cause delays in producing oil and gas or require the modification of operations in certain areas. We may experience rapid increases in our operating costs. The gas and oil industry historically has experienced periods of rapid cost increases from time to time.Increases in the cost of exploration and development would affect our ability to acquire equipment and supplies.Increased drilling activity could lead to shortages of equipment and material which would make timely drilling and completion of wells impossible.The costs of producing oil and gas and conducting field operations may also be subject to rapid cost changes that are not in our control.There is no assurance that over the life of any project there will not be fluctuating or increasing costs in doing business. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This document contains "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management and information currently available to management. The use of words such as "believes," "expects," "anticipates," "intends," "plans," "estimates," "should," "likely" or similar expressions, indicates a forward-looking statement. Forward-looking statements are not guarantees of performance. They involve risks, uncertainties and assumptions. Future results may differ materially from those expressed in the forward-looking statements. Many of the factors that will determine these results are beyond our ability to control or predict. Stockholders are cautioned not to put undue reliance on any forward-looking statements, which speak only to the date made. For those statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events, or performance and underlying assumptions and other statements, which are other than statements of historical facts. These statements are subject to uncertainties and risks including, but not limited to, product and service demands and acceptance, changes in technology, economic conditions, the impact of competition and pricing, and government regulation and approvals. Petrosearch cautions that assumptions, expectations, projections, intentions, or beliefs about future events may, and often do, vary from actual results and the differences can be material. Some of the key factors which could cause actual results to vary from those Petrosearch expects include changes in natural gas and oil prices, the timing of planned capital expenditures, availability of acquisitions, uncertainties in estimating proved reserves and forecasting production results, operational factors affecting the commencement or maintenance of producing wells, the condition of the capital markets generally, as well as our ability to access them, and uncertainties regarding environmental regulations or litigation and other legal or regulatory developments affecting our business. Page 6 Our expectations, beliefs and projections are expressed in good faith and are believed to have a reasonable basis, including without limitation, our examination of historical operating trends, data contained in our records and other data available from third parties. There can be no assurance, however, that our expectations, beliefs or projections will result, be achieved, or be accomplished.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We undertake no duty to update these forward-looking statements. For a discussion of some additional factors that may cause actual results to differ materially from those suggested by the forward-looking statements, please read carefully the information under "Risk Factors" beginning on page 2. The identification in this document of factors that may affect future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. We operate in a very competitive and rapidly changing environment.New risks emerge from time to time and it is not possible for our management to predict all risks, nor can we assess the impact of all risks on our business or the extent to which any risk, or combination of risks, may cause actual results to differ from those contained in any forward-looking statements.All forward-looking statements included in this prospectus are based on information available to us on the date of the prospectus.Except to the extent required by applicable laws or rules, we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this prospectus. You may rely only on the information contained in this prospectus. We have not authorized anyone to provide information different from that contained in this prospectus. Neither the delivery of this prospectus nor the sale of Common Stock means that information contained in this prospectus is correct after the date of this prospectus. This prospectus is not an offer to sell or solicitation of an offer to buy these securities in any circumstances under which the offer or solicitation is unlawful. THE BUSINESS OVERVIEW Petrosearch Energy Corporation (the “Company”), a Nevada corporation formed in November 2004, is an independent crude oil and natural gas exploration and production company.We are the successor of Petrosearch Corporation, a Texas corporation formed in August 2003.(All references to capitalization and business operations herein apply to our current capitalization and operating history, including our predecessor, Petrosearch Texas.)We are a resource based energy company with operations focused in three core areas of the lower 48 states of the United States with existing production in North Dakota, Texas and Oklahoma.A majority of our effort over the next 12 months will focus on growth through the drill bit in our three Core Areas: § The Barnett Shale project through our participation in DDJET Limited LLP; § The Texas Panhandle water flood that we operate; and § Development of the Garwood field in the Wilcox trend of South Texas that we operate. Our goal is to develop additional production and reserves from our existing resource base. OUR HISTORY We are the successor to the business of Petrosearch Corporation, a Texas corporation that was formed in August 2003.In November 2004, shareholders of Petrosearch Corporation approved a 6.5-to-1 reverse stock split which took effect immediately prior to its merger with the Company on December 30, 2004. The effect of the merger, among other things, was to re-domicile to Nevada. Upon the completion of the merger, shareholders of Petrosearch Corporation were issued shares of our common and preferred stock representing 100% of the then issued and outstanding common and preferred shares. Page 7 Shares of our common stock have been publicly traded on the OTC Bulletin Board under the symbol “PTSG” since November 2005.Our principal offices are located at 675 Bering Drive, Houston, Texas 77057, and our telephone number is 713-961-9337.Our website is www.petrosearch.com. Business Plan We are a resource based energy company with operations focused in three core areas of the lower 48 states of the United States. Our strategic goal is to build intrinsic shareholder value through focused operations in our three core property areas while maintaining a low cost structure at every level of our Company.We intend to bring additional production and revenues from our existing high quality resource base.We also continue to identify and evaluate other potential opportunities that would complement our current business plan and create economic value. Over the past two years, we have assembled an inventory of high quality drilling opportunities in our core focus areas. We have a budget of approximately $20 million for lease acquisition and drilling in our Barnett Shale partnership over the next two years; we have two additional development locations on our SW Garwood, Wilcox properties; and we have 23 producing locations for development on our Texas panhandle waterflood.In the Barnett Shale project we have accumulated a significant leasehold position inside our 2 million acre, 8-county Contract Area and a multi-rig drilling program is planned for the area over the next several years. We have embarked on an aggressive program to exploit this inventory for the benefit of our shareholders. As of December 31, 2006 we have $29,424,306 of PV-10 for proved reserves associated with our properties, which do not include reserves associated with our Barnett Shale project.We are also focused on maintaining a low cost structure throughout our business by maintaining tight control on our corporate overheads and operating costs in our properties. Customers We currently have six customers who purchase our oil and gas products.During the fiscal year ended December 31, 2006, our revenues for production sales from a total of six customers were comprised of the following percentages:Eighty Eight Oil, LLC69%;Bear Paw Energy, LLC—3%; Eagle Rock 3%; Valero—3%; Plains Marketing—14%; and Upstream—8%.However, we believe there is a sufficient market to support our revenues in the event we were to lose some or all of our current customers given the nature of the high demand of our products. Competition The petroleum and natural gas industry is intensely competitive, and we compete with other companies that have substantially larger financial resources operations, staffs and facilities. Many of these companies not only explore for and produce crude oil and natural gas, but also carry on refining operations and market oil and other products on a regional, national or worldwide basis. Such companies may be able to pay more for productive oil and natural gas properties and exploratory prospects or define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. In addition, such companies may have a greater ability to continue exploration activities during periods of low hydrocarbon market prices. Our ability to acquire additional properties and to discover reserves in the future will be dependent upon our ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment Governmental Regulations and the Cost of Compliance We are an independent crude oil and natural gas exploration and development company.
